Citation Nr: 1545652	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  09-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to April 1970.  A June 1970 VA administrative decision found that the entire period of service will be accepted as honorable service. 

This case comes before the Board of Veterans' Appeals (Board on appeal from a
September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously remanded by the Board in May 2013.  The development on remand raised new questions that necessitate the remand below. 

As noted in the Introduction to the May 2013 Remand, in the Veteran's October 2009 substantive appeal regarding the heart disability, he indicated that high
blood pressure was "discovered" during service and that he has had high blood
pressure since service.  However, a June 2010 rating decision found that new and
material evidence had not been received to reopen his claim for service connection
for hypertension, a claim originally denied in an unappealed January 2003 rating
decision.  The Board reiterates that as a timely appeal to the June 2010 rating decision was not filed, the appeal with respect to the issue of entitlement to service connection for a heart disorder does not encompass disability related to hypertension.

Additional VA treatment records and VA examination reports have been added to the record since the November 2013 supplemental statement of the case.  However, these records are irrelevant to the present claims on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Virtual VA file contains VA outpatient treatment records (dated to October 2013) that are not found in the VBMS file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board observes that the AOJ complied with the May 2013 Remand with respect to the search for the Veteran's complete service treatment records.  A response from the National Personnel Records Center indicated that such records were not obtainable.  The Veteran was notified of the same in November 2013 and offered an opportunity to submit any additional records or any other documents, such as buddy statements, that could be a substitute for such records.  The Veteran did not respond and a formal finding of unavailability of any additional service treatment records was subsequently documented in the file in November 2013.  

The present remand is required because VA examinations obtained for each of the claimed disorders in August 2013 (eye) and September 2013 (heart), while on Remand, were inadequate.  In this regard, although the VA examiners noted diagnoses of heart and eye disabilities, neither offered an opinion as to the etiology of the disabilities.  As such, addendum opinions are required with respect to both issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Further, with respect to the Veteran's claim for service connection for a heart disorder, he has been diagnosed with ischemic heart disease.  See September 2013 VA examination report.  Ischemic heart disease is presumptively associated with herbicide exposure during the Vietnam Era.  See 38 C.F.R. § 3.309 (e).  In September 2010, the Veteran reported to the AOJ that he believes he was exposed to Agent Orange.  As the Veteran served during the Vietnam Era, the AOJ attempted to confirm any Vietnam service or other herbicide exposure.  A January 2011 Personnel Information Exchange System (PIES) response noted that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  A March 2011 letter from the AOJ to the Veteran confirms that the AOJ does not have the Veteran's DD-214.  In June 2011, the AOJ issued a "Formal Finding on a lack of information required to verify service in the Republic of Vietnam or exposure to Agent Orange during military service."  

A review of the Veteran's personnel records reveals that most of his stations were in the continental United States.  However, two of his units do not specifically indicate a location in the United States.  Specifically, he is noted to have served in the "HqCo1stBG5thCav (EUSA)" from May 1962 to August 1963 and as part of the "Med Co 2nd Gen Hosp USAREUR" from April 1967 to February 1968.  Thus, another search should be accomplished to determine whether either of those units were stationed in Vietnam, or whether the Veteran could have otherwise been exposed to herbicides during service with a military occupational specialty of medical specialist. 

Further, with respect to the Veteran's claimed eye disability, the August 2013 VA examiner diagnosed the Veteran with mild to moderate cataracts, long-standing percolator retinal hole, and amblyopia.  Of note, amblyopia was noted during a reenlistment examination in March 1962 but was not noted on entrance to service in the August 1961 examination.  The August 2013 VA examiner did not offer an opinion as to the etiology of any of the diagnosed disorders.  The Board observes that the Veteran's August 1961 service entrance examination reveals a handwritten notation regarding esophoria.  Thus, on remand, the examiner should address the notation of esophoria and address whether the Veteran had a preexisting left eye disease or defect.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).   

If the examiner determines that the Veteran's esophoria is a "disease," the examiner is asked to render an opinion as to whether it permanently increased in severity during service, and if so, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disability.  If the examiner determines that the esophoria is a congenital defect, then the examiner should address whether there was any additional disability due to disease or injury superimposed on the esophoria, during service.  The examiner should also indicate whether any of the currently-diagnosed disorders identified during the August 2013 VA examination is directly related to service.  In reaching any conclusion, the examiner should also consider the Veteran's lay statements supporting the contention that he did not notice any eye problems prior to service.  See e.g. September 1979 VA examination.  
   
Additionally, in the October 2015 Informal Hearing Presentation, the Veteran's representative discussed the contention that the Veteran had not been offered an opportunity to submit buddy statements or other evidence in support of his claims.  While the Board observes that the Veteran was offered such an opportunity on multiple occasions, including in June 2013 following the Board Remand, and in the November 2013 letter referenced above, the Board also finds that he should be given another opportunity to submit any additional evidence, such as private records and/or buddy statements, that may be relevant to the claims.  

Finally, the record demonstrates that the Veteran receives treatment through the VA healthcare system.  Thus, any outstanding VA treatment records should be obtained.  Although some VA treatment records dated in 2015, regarding other issues not on appeal, have been added to the record, it is not clear that those records are complete.  Prior to those records, the most recent VA treatment records (which are found in the Virtual VA file) are dated in October 2013.  Thus, the AOJ should request all relevant outstanding treatment records dated since October 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  
Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  Also, offer the Veteran the opportunity to submit lay statements and any other evidence that he desires to submit in support of his claims. 

2.  Obtain up-to-date VA treatment records, from October 2013 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the U.S. Department of the Army to determine whether any of the Veteran's service units, specifically "HqCo1stBG5thCav (EUSA)" from May 1962 to August 1963 and "Med Co 2nd Gen Hosp USAREUR" from April 1967 to February 1968, were stationed in Vietnam or were otherwise exposed to herbicides during the Vietnam Era. 

4.  After obtaining all outstanding records, seek an addendum opinion from the September 2013 VA cardiology examiner to determine the nature and etiology of the Veteran's heart disorder.  If the September 2013 VA examiner is no longer available or it is otherwise determined that the Veteran should undergo a physical examination, he should be afforded an examination.  

Based on examination findings (if examined), including any necessary diagnostic studies, as well as a review of the claims file, including treatment records,  lay statements, and a copy of this REMAND, the examiner is requested to answer the following:

Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's heart disorder is related to service?  The examiner should consider the Veteran's contentions regarding exposure to herbicides.  The lack of medical records documenting his symptoms or a diagnosis in service is not determinative.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.   After obtaining all outstanding records, seek an addendum opinion from the August 2013 VA eye examiner to determine the nature and etiology of the Veteran's eye disorder(s).  If the August 2013 VA examiner is no longer available or it is otherwise determined that the Veteran should undergo a physical examination, he should be afforded an examination.  

Based on examination findings (if examined), including any necessary diagnostic studies, as well as a review of the claims file, including treatment records,  lay statements, and a copy of this REMAND, the examiner is requested to address the following questions:

A) Does the handwritten notation of esophoria on the August 1961 service entrance examination represent a notation of a congenital defect or disease? 

B)  If the examiner finds that the Veteran had a preexisting "disease" and not a "defect," did the preexisting disease undergo a permanent increase in severity during service? If so, was such increase clearly and unmistakably due to the natural progress of the disability?

C) If a congenital eye "defect" was noted, was there was an additional disability due to disease or injury superimposed upon the eye disability during service?  If so, please identify the additional disability.
  
D)  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any of the Veteran's currently-diagnosed left eye disorders (including mild to moderate cataracts, long-standing percolator retinal hole, and amblyopia) are related to his military service? The examiner should address the March 1962 reenlistment examination that noted amblyopia.  

Regarding all of these questions, the examiner should consider the Veteran's lay statements supporting the contention that he did not notice any eye problems prior to service.  See e.g. September 1979 VA examination. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.  

6.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




